STEPHENS, P. J.
This cause concerns an action for damages resulting from an automobile collision within a street intersection. At the trial and on motion for a new trial, the defendant below prevailed and plaintiff below has appealed from the judgment and from the order denying the motion for a new trial.. As there is no appeal from the order denying a new trial, the attempted appeal therefrom is dismissed.
Appellant’s (plaintiff below) opening brief is on file and we are now considering a motion to dismiss the appeal or affirm the judgment on the ground that the questions raised have no substantial support in the evidence or the law.
*462There is on file an affidavit of newly discovered evidence. The claimed discovery is cumulative only of evidence adduced at the trial and not substantially disputed. There is great conflict in the evidence as to the alleged negligence of both parties to the action and we must, therefore, accept the conclusions of the trial court.
Judgment affirmed.
Craig, J., and Scott, J., pro tern,., concurred.